In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-16-00439-CV
                          ____________________

                    LISA ATKINS-JANUARY, Appellant

                                       V.

           STATE OFFICE OF RISK MANAGEMENT, Appellee


                   On Appeal from the 60th District Court
                         Jefferson County, Texas
                        Trial Cause No. B-197,001


                         MEMORANDUM OPINION

      Lisa Atkins-January (January or Appellant) filed this appeal complaining of

an order granting summary judgment in favor of the Texas State Office of Risk

Management (SORM or Appellee) and dismissing all of Appellant’s workers’

compensation claims with prejudice. We affirm.

                                 BACKGROUND

      January is a former employee of the Texas Department of Criminal Justice

(TDCJ). SORM serves as the workers’ compensation insurance carrier for TDCJ.
                                       1
On November 17, 2012, while employed by TDCJ, January sustained a work-related

injury when she tripped and fell. After pursuing a workers’ compensation claim, a

hearing officer of the Texas Department of Insurance–Division of Workers’

Compensation (“the Division”) concluded as follows:

             The credible evidence established that the compensable injury
      includes a right elbow contusion, a left elbow contusion, a left hip
      injury, and a right ankle sprain/strain. The credible evidence did not
      establish that the compensable injury includes left knee internal
      derangement and an HNP at L4-L5.

On December 16, 2014, the hearing officer signed a decision and order that

contained findings of fact and conclusions of law. The decision explained that

             [t]he claimant did not present a doctor’s testimony or written
      statement which explains how the on-the-job accident/mechanism of
      injury caused or aggravated these two conditions. As a result, she failed
      to prove that the compensable injury includes left knee internal
      derangement or an HNP at L4-L5.

The Appeals Panel of the Division subsequently affirmed the hearing officer’s

decision and order, making the hearing officer’s decision the “final decision”

effective March 9, 2015.

      January then filed the instant lawsuit in April of 2015, seeking judicial review

of the Division’s final decision with respect to the extent of her injuries caused by

the on-the-job accident in 2012. SORM filed an answer and propounded written




                                          2
discovery seeking, in relevant part, information related to the causation of January’s

claimed conditions.

      SORM filed a no-evidence motion for summary judgment in August of 2016,

after the applicable discovery period had expired. Therein, SORM argued that

            . . . no evidence has been produced or disclosed and none exists[]
      which could support the conclusion, within a reasonable degree of
      medical probability, that the conditions claimed by the Plaintiff of left
      knee internal derangement and HNP at L4-L5 would not have resulted
      or have been aggravated but for her work-related injury of November
      17, 201[2]. As such, given the absolute lack of evidence in support of
      causation of the claimed medical conditions in this case, an essential
      element to the Plaintiff’s claim, Defendant is entitled to summary
      judgment pursuant to Rule 166a(i) of the Texas Rules of Civil
      Procedure.

January filed no response to the motion for summary judgment. After a hearing, the

trial court entered a “Final Summary Judgment” granting summary judgment in

favor of SORM, affirming the final decision of the Division and “dispos[ing] of all

claims and all parties[.]” Appellant timely filed a notice of appeal.

                                      ANALYSIS

      Initially, we note that we must construe Appellant’s brief liberally as

Appellant appears pro se in this appeal. See Sterner v. Marathon Oil Co., 767 S.W.2d
686, 690 (Tex. 1989). Nevertheless, pro se litigants must still comply with the

briefing rules, applicable laws, and rules of procedure. See Washington v. Bank of


                                          3
N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no. pet.) (citing Mansfield

State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978)).

      Under the Texas Rules of Appellate Procedure, an appellant’s brief is required

to contain “a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.” Tex. R. App. P. 38.1(i). “Rule 38 requires

[a party] to provide us with such discussion of the facts and the authorities relied

upon as may be requisite to maintain the point at issue.” Tesoro Petroleum Corp. v.

Nabors Drilling USA, Inc., 106 S.W.3d 118, 128 (Tex. App.—Houston [1st Dist.]

2002, pet. denied). When the appellate issue is unsupported by argument or lacks

citation to the record or legal authority, nothing is presented for review. See Valadez

v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.); Nguyen v.

Kosnoski, 93 S.W.3d 186, 188 (Tex. App.—Houston [14th Dist.] 2002, no pet.). Our

sister court has explained as follows:

             It is the Appellant’s burden to discuss her assertions of error. An
      appellate court has no duty—or even right—to perform an independent
      review of the record and applicable law to determine whether there was
      error. Were we to do so, even on behalf of a pro se appellant, we would
      be abandoning our role as neutral adjudicators and become an advocate
      for that party.

Valadez, 238 S.W.3d at 845 (citations omitted). Accordingly, an appellant may

forfeit error through her failure to brief adequately. See Fredonia State Bank v. Gen.

Am. Life Ins. Co., 881 S.W.2d 279, 284-85 (Tex. 1994) (“error may be waived by
                                          4
inadequate briefing[]”); McKellar v. Cervantes, 367 S.W.3d 478, 484 n.5 (Tex.

App.—Texarkana 2012, no pet.) (“Bare assertions of error, without argument or

authority, waive error.”); Washington, 362 S.W.3d at 854-55; In re Lester, 254
S.W.3d 663, 668 n.3 (Tex. App.—Beaumont 2008, orig. proceeding). If a party fails

to advance a viable argument on appeal with citations to appropriate authority, an

appellate court is not required to conduct an independent review of the record and

applicable law to determine whether any error occurred. See Happy Harbor

Methodist Home, Inc. v. Cowins, 903 S.W.2d 884, 886 (Tex. App.—Houston [1st

Dist.] 1995, no writ) (“We will not do the job of the advocate.”).

      In this matter, Appellant’s brief consists of one page that does not identify a

legal issue and does not assert a point of error supported by “clear and concise”

argument.1 Moreover, Appellant has provided no record references nor any citations

to relevant legal authority. We conclude that, due to the inadequacy of her brief,

Appellant has waived her issues on appeal. See Tex. R. App. P. 38.1(i); Fredonia

State Bank, 881 S.W.2d at 284. Finding that nothing has been preserved for our



      1
        Appellant attaches numerous exhibits to her brief. A reviewing court may
not consider evidence that was not before the trial court at the time it made its
decision. See Univ. of Tex. v. Morris, 344 S.W.2d 426, 429 (Tex. 1961). With limited
exceptions not relevant to this appeal, an appellate court may not consider materials
outside the appellate record. See In re K.M., 401 S.W.3d 864, 866 (Tex. App.—
Houston [14th Dist.] 2013, no pet.).
                                          5
review, we affirm the trial court’s judgment. See Martinez v. El Paso Cty., 218
S.W.3d 841, 845 (Tex. App.—El Paso, 2007, pet. struck); see also Washington, 362
S.W.3d at 854-55.

      AFFIRMED.



                                                  _________________________
                                                     LEANNE JOHNSON
                                                           Justice


Submitted on June 20, 2017
Opinion Delivered August 3, 2017

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       6